Title: To James Madison from James Simpson, 24 December 1802
From: Simpson, James
To: Madison, James


					
						No. 53.
						Sir
						Tangier 24th. December 1802.
					
					I have the honour to acknowledge your two Letters of 27th. July & 22d. August which 

reached me the 2d. this Month.  I have since also received that of the 21st. October.
					Circumstances having very materialy changed since the two former were written, it no longer 

appears necessary for me to trouble you with a detailed reply to the chief contents of them.  It afforded 

me  infinite satisfaction to see by the latter, The President had been pleased to approve of my 

proceedings in the several very interesting pieces of Public busyness, have fallen to my Lot since June 

last; and I beg you will accept my best acknowledgements for your kind attention in having so readily 

afforded me that satisfaction.
					No. 51 handed copy of the Ministers Letter to me of the 20th. September.  With this I have the 

honour to enclose copy of my answer and of his reply, which I pray you will have the goodness to lay 

before the President.  In the former I thought best to confine myself to an elucidation of the two chief 

points it treats upon, in which it appears I have so far succeeded as to impose silence regarding them in 

the reply; which with us in this Country is always understood to proceed from Conviction.  You will see 

Sidy Mehammed delayed answering my Letter of 4th. October, untill advice was received of His Majesty 

having reached Morocco, which no doubt was occasioned by the uncertainty we were in for several 

weeks, whether he would return from Tedla or proceed.  As His Majesty passes next Moon 

(Rhamadan) in the Capital, its probable he may not return to Fez untill late in February.
					Selawy remains at Fez with the Command as Bashaw, and has in most instances since His 

Majesty left that City, been made the medium of Communication between him and the Consuls.  A 

person of his distinguished Character cannot fail of having their Friends and Enemies.  Hence has arisen 

doubts whether he will again be entrusted with the Seals, but the precise cannot be known untill the 

Emperors return to Fez, or Meguinez; at present a Talb from Suz has them, but we all here hope it may 

be but for the moment, especialy as no notice of any change of Minister, as customary on such occasions, has to this moment been made by His Majesty to the 

Body of Consuls.  Untill this point be determined, it is perfectly needless to move any farther with 

Selawy, the affairs of the United States; or to seek thro’ him any ratification of the Treaty, but so soon 

as we know the Emperors decision respecting his Minister, I will not lose sight of the necessity there no 

doubt is of farther explanation on Selawys Letter of 6th. of August.  In this and every other matter of 

Public concern, as it is in truth my inclination, so shall I see it my express duty to pay the strictest 

attention to the true Interests of the United States.  With due submission I cannot help repeating that in 

my oppinion this Station should not be left without one or more Vessels of War; the knowledge of such 

being near us, is a far better security for permanent Peace than any promises, the best managed 

negotiation can obtain.  The chief matter of Public busyness has ocurred since No. 51 worthy of 

troubling you with a report on, is what relates to the Ship left by the Tripolines at Gibraltar.  In that I 

told you Passports had been granted for her, as a Vessel belonging to the Emperor, and Captain 

Campbell wrote me he would pay due regard to them.  The Ship was got ready for Sea, but the 

Commander saw some cause to apprehend he would be detained by the Adams & declined leaving 

Gibraltar; he had recourse to Alcayde Abdarhaman Hashash with his complaints, who in his turn 

entered into a correspondence with me on the subject.
					Notwithstanding I assured him (after having received Capt Campbells answer to what I wrote 

him) that the Ship would not meet any interruption at leaving Gibraltar, they chose to lay her up again, 

but still retain the Passports granted.
					Hashash continues at Tetuan.  For some weeks he has been silent on this subject, perhaps 

waiting farther Orders from His Majesty, with whom the intercourse is no doubt tedious at this season, 

especialy as we have had an immensity of Rain during this and last Month.  You will have seen the affair 

of this Ship has not been touched upon in any of the Letters I have received from His Majestys Minister 

since my return to this Country; neither have I considered it a matter proper to be opened by me to 

him, as I have had reason to know His Majesty had left it totally to the management of Alcayde 

Hashash, and consequently according to their custom none other would interfere.
					I regreted the Gun Carriages did not come forward as was intended.  However the Emperors 

absence makes the delay less material.  I hope they may soon now be here.
					The Larach Ship finished her Cruize without making any Capture, and is now laid up in that 

River.
					The Galleys will be ready to put to Sea from Tetuan, when the season such Vessels navigate in 

arrives.  Some Masts are yet wanting for the Ships at Sallé.  It is expected one will be ready next Spring, 

but unless a supply of naval Stores be received, they certainly cannot send both to Sea.
					It was matter of concern for me to observe by your Letter of the 30th. April that the President 

did not chuse a House should be built in Tangier for residence of your Consul at the Public charge.  I 

am persuaded he did not then know that not one decent or comfortable House is to be hired here; and that 

of consequence a National House is so indispensably necessary that all have them but the United 

States.
					From a sense of the increased charge would necessarily have attended building such a House, 

in the time of War in Europe, because of the enhanced price of Materials, I have long put up with a most 

sorry Residence hired of a Moor at the rate of sixteen dollars a Month (and at first twenty) but the Roof 

became so bad I could no longer continue in it.  My Friend the Swedish Consul has latterly 

accommodated me with a small House his property, consisting only of four small Rooms in a Gallery of 

two sides, with a door and a Window in each, and appartments below them fit only for Servants or 

Storerooms.
					I fully persuade myself Government will not leave me in so very uncomfortable a situation.  

Besides my duty compells me to add that independent of the very great inconveniency resulting to me 

and my Family, such a state would be considered very indecorous for a person holding the appointment 

I am honored with.  The House I advised you I had offered four thousand duccats for is yet unsold.  I 

think it may be obtained for four thousand dollars, and as I trust from what I have said I shall have the 

satisfaction of hearing from you Government will take the Resolution of providing its Consul with a 

decent Residence in Tangier, I would recommend this House being purchased, as His Majesty will 

certainly not be pleased if it be not taken in pro forma.
					I have already bought a piece towards the stance of a House, but it is not of sufficient 

extent for the purpose.  However being at no great distance from that I recommend to be bought, it 

may be made usefull, or resold as circumstances may require.
					As the Lots of Individuals in Tangier are all small, it is necessary to obtain more than one for 

forming an extent sufficient to build a regular House on.  This is the reason why the purchase just 

mentioned was made, tho’ not adequate to all the purpose in view.  Whatever House be purchased or 

built for Government as a residence for the Consul, will be confirmed to the United States in perpetuity 

by the Emperor.
					No. 51 advised my having drawn two Bills of Exchange on you dated 15th. & 16th.  this 

Month to order of Mr. John Gavino for One thousand dollars each, on Account of the Contingent 

expences of this Consulate; which I repeat my request you will be pleased to direct being paid and 

charged accordingly.
					In your Letters of 22d. August & 21st. October you are pleased to authorise my availing of the 

funds placed with Commodore Morris should I be in want of money for Public Service, but all those 

being taken aloft & consequently out of my reach, gave cause to the drawing of these Bills.
					With this you will receive an Account of the disbursements actualy made by me from the time I 

was ordered to quit this place up to the return of my Family, Amounting to Eight hundred seventy three 

dollars & seventy one Cents, every Item of which I fully persuade myself will be admitted as justly stated 

to Government in my Public Accounts.  The sum given to Alcayde Hashash, was put in his hand at 

Tetuan when I sollicited his preventing the Frigate exiting from Larach untill His Majestys answer should 

arrive, to what I was then about to write; which had so good an effect, he very shortly after hinted that 

even the Order given Captain Lucarez for capturing Americans might be withdrawn.  This with the Silver 

Tea Pot stated in the Account is all I have yet given him.
					Sidy Mehammed Selawy has not yet been presented with any money, but it is necessary to 

have it ready, in case he should send any of his confidential Friends to receive the gratuity he 

undoubtedly expects, which is the only mode of doing those things here, when a personal interview 

cannot be managed.
					In the mentioned Account I have stated only principal sums actualy paid, but on such an 

occasion many small payments have most probably been omitted.  Neither have I said any thing on the 

loss of Furniture and other articles of Household Goods, or injury sustained by the former, uanvoidably 

occasioned by such a sudden removal as I experienced.  I confess it is impossible for me to state with 

precision the Account of these particulars should Government in its generosity, see fit to make same 

good to me; but I think speaking within bounds I may safely state my damages in the whole at fully two 

hundred dollars.  Captain Murray having given me notice by the Adams of his being about to return to 

the United States, and that in passing the Straits he would call for a dispatch I had before mentioned to 

Captn Campbell I wished to transmit by a Ship of War, I have thus far gone on with a particular detail of 

occurrences and trusting in the safety of the conveyance have also prepared the report you desired to 

have on the present relations of this Empire with the Powers of Europe, and its connections with the 

upper Barbary States.  In compiling this paper I have endeavoured at giving you a just Idea of the 

present state of the Politicks and Commerce of this Country, touching however only on the most 

interesting points, to avoid prolixity.  If any thing farther be desired I shall be happy in satisfying your 

enquirys.
					In the Summer of last year a Schooner arrived at Mogadore from Salem with a Cargo 

consisting chiefly of Sugars, Tea and East India piece Goods, for which returns were taken in the 

produce of this Country.  The adventure answered so well as to encourage larger Speculations.  This 

Country neither affords considerable quantity of the Articles of produce acceptable in the United States, 

nor can immediate sale be made of those brought from thence; for these reasons Trade on a large scale 

cannot be established between us.
					However as Vessels will no doubt continue to Trade occasionaly to Mogadore as the greatest 

Quantity of Gums, Cowhides, & Goat Skins are to be had there, as well as Wool when permitted to be 

exported, I have obtained Mr. Peter Gwyns assistance (as my Agent there) to the Citizens of the United 

States; and I pray that Faith may be given to such Certificates or other Acts, as he may pass in that 

Capacity.  I have the honour to be with great respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
